EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Dr. Mei Bai on January 4, 2022.
The application has been amended as follows:
Claim 53 has been amended to read in favor of:
--53.    (Rejoined, Currently Amended) The method according to Claim 49, wherein the disorder characterised by hyperglycaemia is selected from the group consisting of Rabson-Mendenhall syndrome, Donohue’s syndrome, Type A and Type B syndromes of insulin resistance, the HAIR-AN syndromes, pseudoacromegaly, and lipodystrophy.--
REASONS FOR ALLOWANCE

      	The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim status follows:
claims 1, 3, 14, 17, 18, 41, 42, 46, 49 and 51-57 are pending;
claims 49 and 51-53 are withdrawn from consideration; and
claims 2, 4-13, 15-16, 19-40, 43-45, 47-48, and 50 have been cancelled. 
Based upon the response filed November 1, 2021, the rejections based upon improper Markush grouping, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, 35 U.S.C. 102(a)(2) as anticipated based upon Nanterment et al, Besev et al, and Novartis, and 35 U.S.C. 103(a) as obvious over Novartis are withdrawn.  
See the Examiner Interview Summary of December 10, 2021.
In response to the Examiner Interview Summary of December 10, 2021, a Supplemental Amendment has been filed on December 13, 2021.  
Based upon the Supplemental Amendment filed December 13, 2021, possible rejections based upon 35 U.S.C. 102(a)(2) as anticipated or 35 U.S.C. 103(a) as obvious Ookawa et al. are untentable. 
Claims 1, 3, 14, 17, 18, 41, 42, 46, and 54-57 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 49 and 51-53, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 29, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 53 has been amended to delete the parenthetical phrases, leprechaunism and hyperandrogenism, insulin resistance, and acanthosis nigricans.   
The changes made by Examiner’s Amendment are editorial in nature.  The changes are not made to avoid any possible rejections based upon prior art.
The Information Disclosure Statements filed November 1, 2021, December 1, 2021, December 15, 2021 and January 6, 2022 have been considered. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Jiang can be reached on 571-272-0627.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                              
                                              /Zinna Northington Davis/
/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        
Znd
01.07.2022